PER CURIAM.
In the collision of the steamship Monarch and the transfer boat L. S. Thome, both vessels were unquestionably in fault. The Monarch was in fault in not sooner observing the Thorne, ¡which, was well -lighted up, and whose port light showed on her starboard bow, and then in not com-, plying with the starboard rule. The L. S. Thorne was in fault in not renewing her signal of leaving her dock -after the Corsair passed down, and in not-keeping a competent lookout, whereby the Monarch would have been sooner seen, her signals heard and answered, and a -collision probably avoided. In the peculiar state of the pleadings and proof, the court below properly refused demurrage to both parties. We think the decree appealed from does substantial justice between the parties, and it is therefore affirmed. The costs of this court to be divided. . ' •